Title: To George Washington from John Sullivan, 17 May 1781
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia May 17th 1781
                        
                        I was last Evening honored with Your Excellencys favor of the 11th Instant. I am sorry that the Report
                            respecting promotions has been so long Delayed. but this delay has not been Occasioned by any Difference in Sentiment
                            between Your Excellency and the Committee. Your reasonings were attended to & there remains no Difference of
                            Sentiment between us, though, perhaps Congress may make some alterations disagreeable to us all.
                        The Report has Long Since been made to Congress two days have already been Spent in Considering it
                            & I flatter myself that this Day will bring it to a Conclusion. The Situation of Colo. Tilghman and other
                            Gentlemen of that Line has opened a Field Extensive Enough, & Occasioned Much delay. I hope however to obtain Such
                            a determination as will do Justice to the feelings of Those Gentlemen who have merited so much from the public.
                        I Lament exceedingly the Distresses of our Army the deplorable Situation of our Public affairs and tremble
                            for the Event. Mr Robert Morris has accepted the office of minister of finance upon which I Sincerely congratulate Your
                            Excellencey & my Country. The appointments of the other officers is delayed, for reasons which I cannot comprehend.
                            The ostensible one, respecting a Minister of war, is that There is no man Existing upon whom Congress can agree. Many of
                            the members Say that if Your Excellency or the principal officers, would recommend any person, they would immediately
                            proceed to the Choice of that officer, & I presume that of Marine as also that of Foreign affairs would follow
                            of Course. We have no News worthy of Your Excellencys attention. I have the honor to be with the most perfect respect
                            Dear Genl Your Excys most obedt Servant
                        
                            Jno. Sullivan

                        
                    